Cochrane, J. :
It is admitted that the claims in question are such as are subject to the jurisdiction of the town board of auditors. Some of them prior to the action of the board of supervisors had been disallowed by said town board either in whole or in part. The others had not been presented to the town board.
It is urged by the appellants that the claims are lawful and proper charges against the town, and that the taxpayers are not, therefore, damnified by the action of the board of supervisors. It is sufficient to say in answer to this argument that the action of the board of supervisors was without jurisdiction and the court will not consider whether or not in a proper forum such claims should be allowed. The supervisors without any authority of law attempted to fasten certain taxes on the town, and such unauthorized action constituted unlawful taxation and an illegal expenditure of public funds. Claims, however meritorious, are not legal within .the meaning of the Taxpayers’ Act (Laws of 1892, chap. 301) unless so determined by a forum empowered by law to make such determination. That act by its terms may be invoked “ to prevent any illegal official act on the part of any such officers.” The cáse differs materially from those' cited by appellants where the wrongful official acts did not involve any public expenditure.
That the want of jurisdiction may be challenged in an action of this kind was decided in the case of Osterhoudt v. Rigney (98 N. Y. 222).
As to such of the claims as had been disallowed by the town board it may further be said that such action of the town board constituted a judicial determination by a tribunal of competent jurisdiction that such claims were illegal, which determination until reversed or annulled as provided by law is conclusive on every one, including the board of supervisors.
As to such rejected claims, however, the appellants claim the right of review under section 16 of the County Law (Laws of 1892, chap. 686), which provides that the board of supervisors “ may correct any manifest clerical or other error in any assessment or returns made by any one or more town officers to such board or which may or shall have, properly come before such board for its action, confirmation or review.” It has been held that this statute conferred upon boards of supervisors no power to review the action of town *529officers ill respect to the merits or legality of the questions before them, but only to make clerical corrections and perform ministerial duties in reference thereto. (Matter of Buffalo Mutual Gas Light Co., 144 N. Y. 228; Matter of Hermance, 71 id. 481.)
The judgment should he affirmed, with costs.
Judgment unanimously affirmed, with costs.